Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending. 

Response to Arguments
Applicant argues the 103 rejection, on pages 9-11, in view of Smith et al., (US 2012/0078216) in view of Chong et al., (US 2011/0054400), stating that the prior art allegedly doesn't teach the “coupling arrangement coupling the disposable and reusable inserters for automatically removing of the inserter assembly from the retracted to advanced position, to automatically insert the cannula into the skin of the patient”.
The examiner has fully considered applicant's argument, and agrees that Smith doesn’t teach automated insertion of the needle upon coupling, and while Chong teaches automated insertion, does not teach manual insertion. Therefore the previous objection is withdrawn. See allowable subject matter below.

Allowable Subject Matter
Claims 1-24 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the closest prior art on record, Smith et al., (US 2012/0078216) in view of Chong et al., (US 2011/0054400), while disclosing an injection device having disposable and reusable inserter, does not disclose or render obvious, alone or in combination with the other prior art of record, a coupling arrangement configured to couple the disposable inserter to a reusable inserter configured for automatically moving the inserter assembly from the retracted position to the advanced position to thereby automatically insert the cannula into the skin of the patient, as claimed in Claim 1.
The combination of Smith and Chong is the closest prior art of record, as it teaches a disposable inserter (Smith [0224] wherein the disposable inserter includes the cannula assembly), comprising: a housing (Smith Fig. 85, (800));
an inserter assembly (Smith Fig. 85, (600')) moveable relative to the housing (800) from a retracted position to an advanced position (seen in Smith Fig. 86-87), the inserter assembly comprising a cannula assembly with a cannula (Smith Fig. 85, (612));
a manually operable member (Smith Fig. 85, (806)) having an exterior surface that is accessible for a user's hand to contact and thereby move the manually operable member by hand relative to the housing (seen in Smith Fig. 88, wherein a user manually moves (806) relative to the housing), wherein the user manually moving the manually operable member moves the inserter assembly from the retracted position to the advanced position to thereby manually insert the cannula into the skin of a patient (Smith [0432] and Fig. 88, wherein moving manually operated trigger (806) triggers insertion of cannula (612) into skin); and
 
Related prior art Chong teaches disposable and reusable inserters as part of a system secured to a patient's skin at a suitable injection location (Chong [0157] and Fig. 20), having a locking mechanism configured to block or enable movement of the inserter assembly (Chong [0017] wherein the locking mechanism substantially prevents premature release (of the needle carrier) before the insertion system is positioned against the patient's skin). Chong further teaches the reusable inserter (Chong Fig. 19, (290)) is configured for automatically moving the inserter assembly (Chong Fig. 19, (248)) from the retracted position to the advanced position to thereby automatically insert the cannula into the skin of the patient (Chong [0209] can automatically insert the cannula or insert the cannula by user manipulation).
However, as Smith and Chong does not teach a disposable inserter coupled to a reusable inserter and configured for automatically moving the inserter assembly from the retracted position to the advanced position to thereby automatically insert the cannula into the skin of the patient, therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-9 are dependent upon Claim 1, and therefore are also allowable.

Regarding Claim 10, the closest prior art on record, Smith et al., (US 2012/0078216), while disclosing an insertion system with disposable inserter and housing, cannula, manually operable member, lock, coupling arrangement, and reusable inserter, does not disclose or render obvious, alone or in combination with the other prior art of record, the manually operable member is covered by the reusable inserter and is inaccessible for gripping by the user. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 11-16 and 19 depend upon Claim 10, and therefore would also be allowable.

Regarding Claim 20, Smith teaches a disposable inserter (Smith [0224] wherein the disposable inserter includes the cannula assembly), comprising: a housing (Smith Fig. 85, (800));
an inserter assembly (Smith Fig. 85, (600')) arranged in the housing (800) moveable relative to the housing (800) from a retracted position to an advanced position (seen in Fig. 86-87), the inserter assembly comprising a cannula assembly with a cannula (Smith Fig. 85, (612));
a manually operable member (Smith Fig. 85, (806)) having an exterior surface that is accessible for a user to grip from outside of the housing (seen in Smith Fig. 88, wherein a user manually moves (806) relative to the housing), wherein the user manually moving the manually operable member moves the inserter assembly from the retracted position to the advanced position to thereby manually insert the cannula into the skin of a patient (Smith [0432] and Fig. 88, wherein moving manually operated trigger (806) triggers insertion of cannula (612) into skin); and
a coupling arrangement (Smith Fig. 87, annotated below, (804*), for coupling (800) to (200)) configured to couple the disposable inserter (800) to a reusable inserter (Smith Fig. 85, (200')).

However, as Smith and Chong does not teach a disposable inserter coupled to a reusable inserter and configured for automatically moving the inserter assembly from the retracted position to the advanced position to thereby automatically insert the cannula into the skin of the patient, therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 21-22 depend upon Claim 20, and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783       

/BRANDY S LEE/Primary Examiner, Art Unit 3783